Citation Nr: 1504116	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July to November 1977 and from October 1978 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2012, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board previously remanded this appeal in March 2014.  For the reasons stated below, there has not been compliance with these orders and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board remand, , the Veteran was scheduled to undergo a VA examination in July 2014 to determine the etiology of any diagnosed mental health condition.  Prior to this examination, the Veteran was administered two psychological tests: the Mississippi Scale for Combat-Related Stress and the MMPI2-RHEUMATIC FEVER, the reports of which were to be sent to a VA psychologist.  That same psychologist noted that the Veteran had presented on time for the testing portion of the examination, but did not return for the interview portion and could not be located within the facility.  The psychologist noted that the appointment was to be rescheduled.  

It does not appear that the appointment was rescheduled and results of the testing portion of the examination are not associated with the record and are not referenced in the supplemental statement of the case (SSOC).  The Board cannot determine whether the results were interpreted by the psychologist, despite the fact that there was no interview conducted.  The procurement of potentially pertinent VA medical records is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, efforts must be made to obtain the results of the psychological tests conducted by the Veteran in June 2014 and associate them with the claims file.

As the claim is being remanded to retrieve these records, the Veteran should be afforded a new VA examination to determine the etiology of any diagnosed mental health condition.  The circumstances of the Veteran's failure to report to the second portion of the examination are unclear.  He was specifically noted to have been on time for the testing portion and there is no explanation as to why his missed the interview portion.  Given that confusion, and the Board's need to obtain the testing records, he should be afforded the opportunity to report for another examination.  The Veteran is hereby notified of the consequences of failure to report to the examination; the claim shall be decided on the evidence of record.  38 C.F.R. § 3.655 (2014).   

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since July 2014, to include the results of psychological testing conducted by the Veteran prior to his scheduled July 2014 VA examination.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted. After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Prior to the examination, the AOJ should specify for the examiner any stressor that it is determined is established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the AOJ and found to be sufficient to produce PTSD by the examiner. 

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service. 

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  The Veteran should be notified of the consequences of failing to report to the examination; i.e., the claim will be decided on the evidence of record.  38 C.F.R. § 3.655.

4.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

